DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject The entire subject matter of claim 16 is found in claim 15, and so does not specify a further limitation of the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4 – 8, 10 – 13, 15 – 17, and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (US 9,845,969 B2) (hereinafter “Ali”) in view of Akhtar (US 6,688,966 B2) (hereinafter “Akhtar”), further in view of Ochi (JP 2003-130416 A English machine translation) (hereinafter “Ochi”), and further in view of Hopkins (US 7,597,534 B2) (hereinafter “Hopkins”). Each reference is in the applicant’s field of endeavor, air handling units having fans. These four references, when considered together, teach all of the elements recited in claims 1, 4 – 8, 10 – 13, 15 – 17, and 19 – 21 of this application.
Regarding claim 1, Ali discloses an air handling unit (100), comprising: a return air inlet (at the end of return air duct 128 in annotated Fig. 2, below, the capitalized annotations denoting claim limitations), a wall, having a first side facing a return air inlet chamber (left side of WALL, see annotated Fig. 2) and a second side facing away from the return air inlet chamber (right side of WALL, Fig. 2), the wall being a side wall or a back wall of the air handling unit (back wall in annotated Fig. 2). Ali does not explicitly disclose one or more fans, wherein: each of the one or more fans is a motorized impeller including: an inlet located on the wall, facing the return air inlet chamber; a fan wheel; a motor located at least partially within the fan wheel; and a variable frequency drive, and each of the one or more fans is cantilevered on the wall such that it is outside the return air inlet chamber, and an exhaust hood mounted on the second side of the 

    PNG
    media_image1.png
    604
    1048
    media_image1.png
    Greyscale

Akhtar teaches one or more fans, including: an inlet (110) located on the wall (roof, construed as a wall, 72), facing the return air inlet chamber (80, receiving return air from the return air inlet 86 in Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by having the fans mounted on the wall in order to provide easier access to the fan than Ali for service by personnel in the event of a fan motor malfunction or a fan bearing failure. Akhtar does not explicitly teach each of the one or more fans is a motorized impeller including a fan wheel; a motor located at least partially within the fan wheel; and a variable frequency drive, and each of the one or more fans is cantilevered on the wall such that it is outside the return air inlet chamber, and an exhaust hood mounted on the second side of the wall, the exhaust hood 
Ochi teaches each of the one or more fans (23) is a motorized impeller including a fan wheel (23b); a motor (23c) located at least partially within the fan wheel (Fig. 1); and each of the one or more fans (23) is cantilevered on the wall (W) such that it is outside the return air inlet chamber (to the right of the wall W in Fig. 1), and an exhaust hood (13) mounted on the second side of the wall (right side of wall W), the exhaust hood surrounding at least one of the one or more fans (Fig. 1), the exhaust hood having an opening on the bottom allowing air to exit the air handling unit (13a, see airflow arrow in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding the fan an exhaust hood on the side of the wall as taught by Ochi in order to prevent rain and debris from entering the fan and entering the left side of the wall. Ochi does not explicitly teach a variable frequency drive.
Hopkins teaches a variable frequency drive (300, Fig. 13, col. 6 lines 42 – 46). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus and method of Ali to specify that the fan has a variable frequency drive as taught by Hopkins in order to enable an operator vary the flow rate of air through the air handler so that the desired number of air changes per hour in the room or building can be maintained.
Regarding claim 4, Ali further discloses a damper (326) located at an opening (320) of the exhaust hood (300, 302, Fig. 3).
Regarding claim 5, Ali further discloses the one or more fans are two fans (130, there are fans behind the shutter assemblies 300, and there are four fans in this embodiment, col. 3 lines 45 – 51), wherein the two fans are located on the wall in a horizontal line (Fig. 3). Ali discloses everything in the claim except that the two fans in a horizontal line are three fans in a horizontal. However, this limitation would have been obvious to a person having ordinary skill in the art at the time of the invention as an obvious duplication of parts that has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, VI, B. Here, there is no new and unexpected result.
Regarding claim 7, Ali further discloses the one or more fans are four fans (130, there are fans behind the shutter assemblies 300, and there are four fans in this embodiment, col. 3 lines 45 – 51), and the four fans are located on a back wall of the air handling unit in two horizontal lines of two fans each, and wherein the horizontal lines of two fans are vertically displaced from one another (Fig. 3). Ali discloses everything in the claim except that the four fans are six fans located on the back wall of the air handling unit in horizontal lines of three fans each. However, this limitation would have been obvious to a person having ordinary skill in the art at the time of the invention as an obvious duplication of parts that has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, VI, B. Here, there is no new and unexpected result.
Regarding claim 8, Ali further discloses the wall is a back wall of the air handling unit (see annotated Fig. 2, above) and wherein the first side (left side) faces an inside of 
Regarding claim 10, Ali as modified by Akhtar, Ochi, and Hopkins as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 10 of this application further discloses at least a portion of the one or more fans extends into the exhaust hood. Ali as modified by Akhtar and Hopkins does not explicitly disclose this additional limitation.
Ochi teaches at least a portion of the one or more fans (23) extends into the exhaust hood (13, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding the fan extends into the exhaust hood as taught by Ochi in order to better protect the fan and space inside the wall from rain and debris.
Regarding claim 11, Ali discloses a rooftop air handling unit (100), comprising: a return air inlet (at the end of return air duct 128, Fig. 2), a chamber in fluid communication with the return air inlet (return inlet chamber, annotated Fig. 2, above), the chamber defined in part by a first wall (right end, Fig. 2), wherein the first wall has a first side facing the chamber (left side) and a second side facing away from the chamber (right side), wherein the first wall is a side wall or a back wall of the rooftop air handling unit (back wall as shown in annotated Fig. 2), one or more fans (130), a supply blower (118), a coil (124), located between the mixbox and the supply blower (annotated Fig. 2, above), and a supply air outlet in fluid communication with a conditioned space (attached to supply air duct, Fig. 2, above, col. 4 lines 20 – 22). Ali does not explicitly disclose each of the one or more fans is a motorized impeller including: an inlet located 
Akhtar teaches an inlet (110) located on the wall (72, Fig. 3, roof is construed as a wall), facing the return air inlet chamber (80, Fig. 3); a mixbox damper (64 in Fig. 2, or 253 in Fig. 9), located on a second wall of the chamber (the unnumbered damper frame in Figs. 2 and 3, or the unnumbered wall surrounding the damper 253 in Fig. 9), the mixbox damper providing fluid communication between the chamber and a mixbox (78, which is a functional limitation that Akhtar can perform as seen in the configurations of Figs.2, 3, and 9). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding the inlet configuration of Akhtar in order to provide easier access to the fan for service by personnel in the event of a fan motor malfunction or a fan bearing failure. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding the mixbox and damper as taught by Akhtar in order to better control the amount of air going through the air handling unit. Akhtar does not explicitly teach each of the one or more fans is a motorized impeller including: a fan wheel; a motor located at least partially within the fan wheel; and a 
Ochi teaches each of the one or more fans (23) is a motorized impeller including: a fan wheel (23b); a motor (23c) located at least partially within the fan wheel (Fig. 1); and each of the one or more fans (23) is cantilevered on the first wall (W) such that it is outside the chamber (Fig. 1), and an exhaust hood (13) mounted on the second side of the first wall (right side of W), the exhaust hood having an opening configured to allow air to leave the air handling unit (13a, see airflow arrow in Fig. 1), the exhaust hood surrounding at least one of the one or more fans (Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding the fan an exhaust hood on the side of the wall as taught by Ochi in order to prevent rain and debris from entering the fan and entering the left side of the wall. Ochi does not explicitly teach a variable frequency drive.
Hopkins teaches a variable frequency drive (300, Fig. 13, col. 6 lines 42 – 46). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus and method of Ali to specify that the fan has a variable frequency drive as taught by Hopkins in order to enable an operator vary the flow rate of air through the air handler so that the desired number of air changes per hour in the room or building can be maintained.
Regarding claim 12, Ali further discloses the first wall is a back wall of the air handling unit (100, see annotated Fig. 2, above) and wherein the first side (left side of 
Regarding claim 13, Ali as modified by Akhtar, Ochi, and Hopkins as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 13 of this application further discloses at least a portion of the one or more fans extends into the exhaust hood. Ali as modified by Akhtar and Hopkins does not explicitly disclose this additional limitation.
Ochi teaches at least a portion of the one or more fans (23) extends into the exhaust hood (13, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding the fan extends into the exhaust hood as taught by Ochi in order to better protect the fan and space inside the wall from rain and debris.
Regarding claim 15, Ali discloses a method of exhausting air from an air handling unit (100, col. 1 lines 51 – 53), comprising: drawing an exhaust air flow including a portion of a return air flow through an exhaust damper (326, Figs. 2 and 3, col. 1 lines 60 – 64), using one or more fans (130a, 130b) positioned on a side wall or a back wall of the air handling unit (back wall in annotated Fig. 2, above). Ali does not explicitly disclose the one or more fans is cantilevered on a wall; such that each of the one or more fans is outside a return air inlet chamber of the air handling unit, each of the one or more fans being a motorized impeller including an inlet located on the wall, facing the return air inlet chamber, a fan wheel, a motor located at least partially within the fan wheel, and a variable frequency drive; directing the exhaust air flow into an exhaust hood mounted on said side wall or said back wall of the air handling unit, said exhaust 
Akhtar teaches that each of the one or more fans (exhaust fan units 66) is outside a return air inlet (86) chamber (80) of the air handling unit (Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Ali by adding the fan is outside the return air inlet chamber of the AHU as taught by Akhtar in order to make the fan more accessible for maintenance and repair than if it were inside such disclosed by Ali. Akhtar does not explicitly teach the one or more fans is cantilevered on a wall; each of the one or more fans being a motorized impeller including an inlet located on the wall, facing the return air inlet chamber, a fan wheel, a motor located at least partially within the fan wheel, and a variable frequency drive; directing the exhaust air flow into an exhaust hood mounted on said side wall or said back wall of the air handling unit, said exhaust hood surrounding the one or more fans; and the exhaust air flow leaving the exhaust hood by an opening provided on a bottom of the exhaust hood.
Ochi teaches the one or more fans (23) is cantilevered on a wall (W, Fig. 1); each of the one or more fans being a motorized impeller (Fig. 1) including an inlet (bell mouth 23f) located on the wall (W Fig. 1), facing the return air inlet chamber (left side of wall W in Fig. 1), a fan wheel (23b), a motor located at least partially within the fan wheel (23c), directing the exhaust air flow into an exhaust hood (13) mounted on said side wall or said back wall of the air handling unit (W, see airflow arrow in Fig. 1), said exhaust hood surrounding the one or more fans (Fig. 1); and the exhaust air flow leaving the exhaust hood by an opening provided on a bottom of the exhaust hood (13a, Fig. 1). It would 
Hopkins teaches a variable frequency drive (300, Fig. 13, col. 6 lines 42 – 46). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Ali to specify that the fan has a variable frequency drive as taught by Hopkins in order to enable an operator vary the flow rate of air through the air handler so that the desired number of air changes per hour in the room or building can be maintained.
Regarding claim 16, Ali as modified by Akhtar, Ochi, and Hopkins as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 15 of this application further discloses the exhaust hood surrounds the one or more fans. Ali as modified by Akhtar and Hopkins does not explicitly disclose this additional limitation.
Ochi teaches the exhaust hood (13) surrounds the one or more fans (23, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Ali by specifying the exhaust hood surrounds the one or more fans as taught by Ochi in order to better protect the fan and space inside the wall from rain and debris.
Regarding claim 17, Ali as modified by Akhtar, Ochi, and Hopkins as described above teaches all the elements of claim 15 upon which this claim depends. However, 
Akhtar teaches the exhaust airflow exits the air handling unit (50) through a screen in the exhaust hood (exhaust fan unit 66 including skirt 112 and unnumbered screen seen in Fig. 3, see airflow arrows). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Ali by adding the air flowing through a screen as taught by Akhtar in order to provide a structure that will prevent bugs, birds, and debris from entering the air handling unit.
Regarding claim 19, Ali further discloses the exhaust damper (damper 326 within exhaust hood 300, 302) is associated with one of the one or more fans (130, col. 3 lines 45 – 48, annotated Fig. 2, above). 
Regarding claim 20, Ali further discloses the wall divides an interior of the air handling unit from an exterior of the air handling unit (configuration of annotated Fig. 2, above).
Regarding claim 21, Ali further discloses an exhaust damper (326) located at the opening (320) of the exhaust hood (300, 302, Fig. 2).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ali as modified by Akhtar, Ochi, and Hopkins as applied to claims 1 and 11 respectively above, and further in view of Chee et al (US 7,093,452 B2) (hereinafter “Chee”). Chee is also in the Applicant’s field of endeavor, an air handling unit having fans and dampers. . 
Regarding claim 3, Ali as modified by Akhtar, Ochi, and Hopkins as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses a damper associated with each of the one or more fans, and wherein the damper is located between the return air inlet and the inlet of a fan associated with the damper. Ali as modified by Akhtar, Ochi, and Hopkins does not explicitly contain this additional limitation.
Chee teaches a damper (15) associated with each of the one or more fans (24), and wherein the damper is located between the return air inlet (13) and the inlet of a fan associated with the damper (24, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ali by adding a damper associated with the fan as taught by Chee in order to enable an operator to modify the airflow through the air handing unit to a desired rate if the fan and motor have only a single speed.
Regarding claim 14, Ali as modified by Akhtar, Ochi, and Hopkins as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 14 of this application further discloses a damper associated with each of the one or more fans, and wherein the damper is located between the return air inlet and the inlet of a fan associated with the damper. Ali as modified by Akhtar, Ochi, and Hopkins does not explicitly contain this additional limitation.
Chee teaches a damper (15) associated with each of the one or more fans (24), and wherein the damper is located between the return air inlet (13) and the inlet of a fan .

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. Related to independent claims 1 and 15, Applicant argues on page 7 that the Ali reference does not disclose fans cantilevered on a side or back wall such that the fan is outside a return air inlet chamber. In response, the Office notes that the claims are rejected over the Ochi reference that shows a fan cantilevered off of a wall that modifies the Ali reference.
Applicant also argues on page 7 that Akhtar does not remedy the alleged deficiencies. However, as stated above, the claims are now rejected in view of Ochi that teaches that limitation.
Further, on pages 7 – 8, Applicant argues that AAPA does not teach the cantilevered fans limitation either. In response, the Office notes that Applicant Admitted Prior Art is no longer used in the rejection of the claims of the present application. 
Applicant argues on page 8 that Ochi does not teach the limitations because it is non-analogous art. In support thereof, Applicant argues that the walls in Ochi are not subject to the same space limitations as in a rooftop HVAC unit, and that Ochi requires framing and the use of anchors to support the centrifugal blower unlike the present 
Likewise on pages 9 – 10, Applicant makes the same arguments related to independent claim 11. In response, the Office relies on its responses above related to independent claims 1 and 15. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746